

117 S1468 IS: Sgt. Ketchum Rural Veterans Mental Health Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1468IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to expand the Rural Access Network for Growth Enhancement Program of the Department of Veterans Affairs and to direct the Comptroller General of the United States to conduct a study to assess certain mental health care resources of the Department of Veterans Affairs available to veterans who live in rural areas.1.Short titleThis Act may be cited as the Sgt. Ketchum Rural Veterans Mental Health Act of 2021.2.DefinitionsIn this Act:(1)The term covered mental health care means mental health care that is more intensive than traditional outpatient therapy.(2)The term PRR center means a psychosocial rehabilitation and recovery center of the Department of Veterans Affairs.(3)The term RANGE Program means the Rural Access Network for Growth Enhancement Program of the Department of Veterans Affairs.(4)The term rural veteran means a veteran who lives in a rural or highly rural area (including such an area in a Tribal or insular area), as determined through the use of the Rural-Urban Commuting Areas coding system of the Department of Agriculture. 3.Expansion of Rural Access Network for Growth Enhancement Program of the Department of Veterans Affairs(a)ExpansionThe Secretary of Veterans Affairs shall establish and maintain three new centers of the RANGE Program.(b)LocationsThe centers established under subsection (a) shall be located in areas determined by the Secretary based on—(1)the need for additional mental health care for rural veterans in such areas; and(2)interest expressed by personnel at facilities of the Department of Veterans Affairs in such areas.(c)TimelineThe Secretary shall establish the centers under subsection (a) during fiscal year 2022.(d)FundingThere is authorized to be appropriated to the Secretary $1,200,000 for each of fiscal years 2022 through 2024 to carry out this section.4.Comptroller General study on mental health care furnished by the Secretary of Veterans Affairs to rural veterans(a)Study required(1)In generalThe Comptroller General of the United States shall conduct a study to assess whether the Department of Veterans Affairs has sufficient resources to serve rural veterans who need covered mental health care.(2)ElementsThe study required under paragraph (1) shall include an assessment of—(A)whether the mental health care furnished by the Secretary through resources including the RANGE Program, Enhanced RANGE Program, mental health residential rehabilitation treatment programs, inpatient mental health services, and PRR centers is sufficient to meet the covered mental health care needs of rural veterans;(B)how best to expand and to appropriately locate mental health resources described in subparagraph (A); (C)whether to require the establishment of a PRR center at a medical facility of the Department that serves 1,000 or more veterans who are on the National Psychosis Registry;(D)the demand by rural veterans for mental health resources specified in subparagraph (A);(E)the average wait time for a rural veteran for mental health resources specified in subparagraph (A); and(F)during the term of the study, how many rural veterans died by suicide or overdose while on a wait list for mental health resources specified in subparagraph (A).(b)Report requiredNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans ’Affairs of the House of Representatives a report containing the results of the study conducted under subsection (a).